DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 11/17/2022 has been entered. Claim(s) 1-2, 4-5 and 7 is/are currently amended. New claim(s) 8-13 has/have been added. Claim(s) 1-13 is/are pending.

Objections/Rejections Withdrawn
Objections to the claims and/or rejections of claims under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph) not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 4, claim 7 and claims dependent thereon, the limitation "wherein a vascular state of the subject is determined such that a parameter of the Lissajous figure is adjusted by…" of claim 1 and the comparable limitations of claim 4 and 7 are indefinite. It is unclear in what manner, if at all, the above-noted phrase limits the claimed method/program, as no additional steps are actively recited as being performed (e.g., using active voice/present participle comparable to all other claimed steps), and the limitation does not clearly further limit any previously-recited required step. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. Is determining a vascular state meant to be an active step of the method/program? Similarly, is adjusting a parameter of the Lissajous figure? In view of the above, it is unclear what additional steps the above-noted limitation requires to be performed, if any. 
Additionally, the relationship between the vascular state being determined and a parameter of the Lissajous figure being adjusted is unclear. Specifically, the use of "such that" in the above-noted limitation appears to imply that a vascular state being determined results in a parameter of the Lissajous figure being adjusted. However, the specification as filed lacks any detail as to how merely determining a state also adjusts a parameter of a Lissajous figure, such that is unclear if this is the intended relationship between the two steps.
Lastly, assuming "adjusting" a parameter of the Lissajous figure is intended to be an active step of the method/program, the scope of said step is unclear. The term "adjusting" appears to imply that something first exists and then is modified/changed. Is a Lissajous figure output then modified, or only a single figure output based on modified/corrected data/waveforms? 
Regarding claim 2, claim 5 and claims dependent thereon, the limitation "wherein the acquiring includes correction by alternatively using an autocorrelation function" of claim 2 and the comparable limitation of claim 5 are indefinite, as it is unclear to what "alternatively" refers, i.e., to what is an autocorrelation an alternative? Is this an alternative to correction based on a phase difference between a first waveform corresponding to the first pulse wave, and a second waveform corresponding to the second pulse wave? If so, what is being "corrected" by the autocorrelation?
Regarding claims 11-13, the limitation "one of the first and second waveforms includes a blood pressure waveform, and the other of the first and second waveforms includes an intravascular waveform" of claim 11 and the comparable limitations of claims 12-13 are indefinite. The scope of the term "intravascular waveform" is unclear, i.e., in what manner is the waveform "intravascular?" Does this refer to how the waveform is measured (e.g., waveforms measured invasively, i.e., intravascularly), the type of waveform (e.g., intravascular volume), etc. For the purpose of this Office action, claims 11-13 will be further discussed with the understanding the "intravascular waveform" refers to an "intravascular volume waveform," consistent with the specification, as this appears to be the only reference to any kind of intravascular…waveform" in the application as originally filed. 
Additionally, the limitation "a waveform acquired from the wrist of the subject is the blood pressure waveform or the intravascular waveform, and a waveform acquired from the fingertip of the subject is the other of the blood pressure waveform or the intravascular waveform" of each of the claims is indefinite, as it is unclear in what manner, if at all, it further limits the claim. The previous limitation of these claims already recites the first waveform, which is measured at (or corresponds to a first pulse wave measured at) the wrist, may be one of a blood pressure waveform and an intravascular [volume] waveform, and the second waveform, which is measured at (or corresponds to a second pulse wave measured at) fingertip, may be the other of the blood pressure waveform and the intravascular [volume] waveform. It is unclear what the second limitation adds that is not required by the first limitation of the above-noted claims. 

Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2011/0270579 A1 (previously cited, Watson) or, in the alternative, under 35 U.S.C. 103 as obvious over Watson in view of US 2015/0148633 A1 (Park).
Regarding claims 1, 4 and 7, Watson teaches/suggests a non-transitory computer readable medium including a physiological information measurement program that is to be executed by a computer, or physiological information measurement apparatus, that includes at least a processor and a memory, to cause the processor to execute the physiological information measurement program/method (¶ [0052] computer-readable media capable of storing information that can be interpreted by microprocessor 48, the information including computer-executable instructions, such as software applications, that cause the microprocessor to perform certain functions and/or computer-implemented methods), the program and/or method comprising:
measuring a first pulse wave in a wrist of a subject (Fig. 5, step 502; claim 4, receiving a first electronic signal from a first sensor located at a first body site of a subject; ¶ [0077] where one or more of an optical signal, a signal representing a blood pressure, etc., may be measured at one or more sites on a patient's body, including the patient's arm);
measuring a second pulse wave in a fingertip of the subject (Fig. 5, step 502; claim 4, receiving a second electronic signal from a second sensor located at a second body site of a subject; ¶ [0077] where one or more of an optical signal, a signal representing a blood pressure, etc., may be measured at one or more sites on a patient's body, including the patient's finger);
acquiring a corrected waveform data set that is based on the first and second waveforms, wherein the corrected waveform data set comprises at least one of the first and second waveforms that is corrected based on a phase difference between a first waveform corresponding to the first pulse wave, and a second waveform corresponding to the second pulse wave (Fig. 5, step 504; claim 4, where calculating a Lissajous figure comprises time-shifting at least one of the first and second electronic signals; ¶ [0094] where the time-shifting operation may be performed to bring one or more signals into alignment and/or to minimize the phase difference between periodic signals); and 
outputting a Lissajous figure based on the corrected waveform data set (claim 4, calculating a Lissajous figure and/or outputting information to an output device; Fig. 5, step 504, generating a Lissajous figure and/or step 510, outputting information; ¶ [0099] where a Lissajous figure is generated and may be displayed for a user), wherein a vascular state of the subject is determined (e.g., ¶ [0007]) such that a parameter of the Lissajous figure is adjusted by correcting the phase difference between the first waveform and the second waveform (e.g., ¶ [0005]). 
As noted above, Watson teaches both the arm and finger as suitable sites for measuring the first and/or second signal, such as optical signal(s) (PPG measured at multiple sites, as described in, e.g., ¶ [0024]). As one of ordinary skill in the art would recognize the wrist and fingertip are portions of these broader disclosed locations, the disclosure of Watson encompasses measuring the first and second pulse wave at the wrist and fingertip, respectively. Alternatively/Additionally, Park more expressly discloses both the wrist and a fingertip as suitable sites for measuring a signal, e.g., PPG signal (¶ [0005]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/medium/apparatus of Watson with the measuring the first pulse wave at the wrist and measuring the second pulse wave at the fingertip as a simple substitution of suitable measuring site(s) for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claims 2 and 5, Watson/Watson as modified teaches/suggests the acquiring includes correction by alternatively using an autocorrelation function (¶ [0094] a time-shifting operation may be performed by computing a correlation across time between two signals then shifting one or more of the two signals based at least in part on a time-shift of maximum correlation). 
Regarding claims 3 and 6, Watson/Watson as modified teaches/suggests the acquiring includes correction based on a difference between a pulse wave transit time of the first waveform and a pulse wave transit time of the second waveform (¶ [0094] a time-shifting operation may be performed based on a differential pulse transit time (DPTT) between signals measured at two different locations).
Regarding claims 11-18, Watson/Watson as modified teaches/suggests one of the first and second waveforms includes a blood pressure waveform, and the other of the first and second waveforms includes an intravascular volume waveform, i.e., a waveform acquired from the wrist of the subject is the blood pressure waveform or the intravascular volume waveform, and a waveform acquired from the fingertip of the subject is the other of the blood pressure waveform or the intravascular volume waveform (e.g., ¶ [0077] where one or more of an optical signal and a signal representing a blood pressure may be measured at the sites on a patient's body). 

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson (or Watson in view of Park as applied to claim(s) 1 and 4 above, and further) in view of US 4,843,309 A (previously cited, Kareem).
Regarding claims 2 and 5, though Watson/Watson as modified does not expressly describe the disclosed time-shifting operation as an "autocorrelation function," Watson teaches a correction by correlation consistent with the description as filed (i.e., two waveforms are shifted to a point resulting in maximum correlation between the waveforms), and is therefore understood to meet the limitations of claims 2 and 5.
Alternatively/Additionally, Kareem teaches/suggests a method comprising acquiring a corrected waveform data set that is based on the first and second waveforms, wherein at least one of the corrected waveform data set comprises at least one of the first and second waveforms that is corrected based on a phase difference between the first and second waveforms (Abstract, detecting the presence of and correcting for timing misalignment between waveforms), wherein the acquiring includes correction by using an autocorrelation function (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/medium of Watson with correcting by using an autocorrelation function as taught/suggested by Kareem as a simple substitution of one known method of correcting a timing misalignment between waveforms to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Watson or, in the alternative, under 35 U.S.C. 103 as obvious over Watson in view of Park, as applied to claim(s) 1, 4 and 7 above, as evidenced by US 2015/0045640 A1 (Ozaki).
Regarding claims 8-10, Watson/Watson as modified teaches/suggests the limitations of claims 1, 4 and 7, as discussed above. Additionally, Watson discloses if the morphologies of the two signals/pulse waves are identical and in phase, the resulting points in the Lissajous figure may appear to approximately fall along a straight line (e.g., ¶ [0005]). This disclosure of Watson is further supported/evidenced by Ozaki, which more explicitly teaches/suggests the relationship between phase difference and the width of a Lissajous figure, disclosing a width of the Lissajous figure is reduced as phase difference is reduced to zero (e.g., Fig. 14 and corresponding description thereof). Accordingly, since Watson/Watson as modified teaches/suggests acquiring the corrected data set comprises minimizing the phase difference between periodic signals, Watson/Watson as modified further teaches/suggests a width of the Lissajous figure is reduced by correcting the phase difference between the first waveform and the second waveform (e.g., relative to an uncorrected first and second pulse wave/data set). 

Claim(s) 1-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-245856 A (cited by Applicant, Kawamoto; reference made to English machine translation mailed herewith) in view of Watson.
Regarding claims 1, 4, 7 and 11-13, Kawamoto teaches/suggests a non-transitory computer readable medium including a physiological information measurement program (storage unit 24 storing a series of processing procedures (i.e., programs)) that is to be executed by a computer, or physiological information measurement apparatus, that includes at least a processor and a memory (CPU 22 and/or operation unit 23 executing program stored in storage unit 24), to cause the processor to execute the physiological information measurement program/method, the program and/or method comprising:
measuring a blood pressure waveform in a wrist of a subject (Fig. 2, continuous waveform output of the blood pressure measuring device 4, measured at the wrist as illustrated in Fig. 1);
measuring an intravascular volume waveform in a fingertip of the subject (Fig. 2, continuous waveform output of the pulse oximeter measuring device 5; Fig. 1, measured at the fingertip as illustrated in Fig. 1); 
outputting a Lissajous figure based on the waveform data set (pg. 5, drawing a Lissajous figure based on the blood pressure and the intravascular volume waveforms; Figs. 1, 6, etc., outputting Lissajous figure 61 on display unit 25); and
determining a vascular state of the subject based on the Lissajous figure (pgs. 2-3, ¶ [0006] assessing degree of blood vessel tension (elasticity) based on the shape of the Lissajous figure).
Kawamoto does not teach the method comprises acquiring a corrected waveform data set based on first/blood pressure and second/intravascular volume waveforms, wherein the corrected waveform data set is at least one of the first and second waveforms that is corrected based on a phase difference between the first and second waveforms; outputting a Lissajous figure based on the corrected waveform data set, such that a parameter of the Lissajous figure is adjusted by correcting the phase difference between the first and second waveforms.
Watson teaches/suggests a method comprising measuring a first pulse wave in a first portion of a subject (Fig. 5, step 502; claim 4, receiving a first electronic signal from a first sensor located at a first body site of a subject; e.g., ¶ [0077]); measuring a second pulse wave in a second portion of the subject (Fig. 5, step 502; claim 4, receiving a second electronic signal from a second sensor located at a second body site of a subject; e.g., ¶ [0077]); acquiring a corrected waveform data set that is based on the first and second waveforms, wherein the corrected waveform data set comprises at least one of the first and second waveforms that is corrected based on a phase difference between a first waveform corresponding to the first pulse wave, and a second waveform corresponding to the second pulse wave (Fig. 5, step 504; claim 4, where calculating a Lissajous figure comprises time-shifting at least one of the first and second electronic signals; ¶ [0094] where the time-shifting operation may be performed to bring one or more signals into alignment and/or to minimize the phase difference between periodic signals); and outputting a Lissajous figure based on the corrected waveform data set (claim 4, calculating a Lissajous figure and/or outputting information to an output device; Fig. 5, step 504, generating a Lissajous figure and/or step 510, outputting information; ¶ [0099] where a Lissajous figure is generated and may be displayed for a user), such that a parameter of the Lissajous figure is adjusted by correcting the phase difference between the first waveform and the second waveform (¶ [0005]).
Since Kawamoto teaches/suggests the vascular state is determined based on the shape/form of the Lissajous figure (e.g., pgs. 2-3, ¶ [0006]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, apparatus and/or medium of Kawamoto with acquiring a corrected waveform data set based on the first/blood pressure and second/intravascular volume waveforms, wherein the corrected waveform data set is at least one of the first and second waveforms that is corrected based on a phase difference between the first and second waveforms; outputting a Lissajous figure based on the corrected waveform data set, such that a parameter of the Lissajous figure is adjusted by correcting the phase difference between the first and second waveforms as taught/suggested by Watson in order to reduce/eliminate influence on the Lissajous figure's form/shape due to differing distances of the two sites from the heart (e.g., wrist and fingertip) (Watson, ¶ [0005]; ¶ [0094]; etc.), thereby permitting a more accurate/reliable determination of the subject's vascular state.
Regarding claims 2 and 5, Kawamoto as modified teaches/suggests the acquiring includes correction by alternatively using an autocorrelation function (Watson, ¶ [0094] a time-shifting operation may be performed by computing a correlation across time between two signals then shifting one or more of the two signals based at least in part on a time-shift of maximum correlation). 
Regarding claims 3 and 6, Kawamoto as modified teaches/suggests the acquiring includes correction based on a difference between a pulse wave transit time of the first waveform and a pulse wave transit time of the second waveform (Watson, ¶ [0094] a time-shifting operation may be performed based on a differential pulse transit time (DPTT) between signals measured at two different locations).

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Watson as applied to claim(s) 1, 4 and 7 above, and further in view of Kareem.
Regarding claims 2 and 5, though Watson (or Kawamoto as modified by Watson) does not expressly describe the disclosed time-shifting operation as an "autocorrelation function," Watson teaches a correction by correlation consistent with the description as filed (i.e., two waveforms are shifted to a point resulting in maximum correlation between the waveforms), and is therefore understood to meet the limitations of claims 2 and 5.
Alternatively/Additionally, Kareem teaches/suggests a method comprising acquiring a corrected waveform data set that is based on the first and second waveforms, wherein at least one of the corrected waveform data set comprises at least one of the first and second waveforms that is corrected based on a phase difference between the first and second waveforms (Abstract, detecting the presence of and correcting for timing misalignment between waveforms), wherein the acquiring includes correction by using an autocorrelation function (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/medium of Kawamoto with correcting by using an autocorrelation function as taught/suggested by Kareem as a simple substitution of one known method of correcting a timing misalignment between waveforms to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Watson as applied to claim(s) 1, 4 and 7 above, and further in view of Ozaki.
Regarding claims 8-10, Kawamoto as modified teaches/suggests the limitations of claims 1, 4 and 7, as discussed above. Additionally, Watson discloses if the morphologies of the two signals/pulse waves are identical and in phase, the resulting points in the Lissajous figure may appear to approximately fall along a straight line (e.g., ¶ [0005]). This disclosure of Watson is further supported/evidenced by Ozaki, which more explicitly teaches/suggests the relationship between phase difference and the width of a Lissajous figure, disclosing a width of the Lissajous figure is reduced as phase difference is reduced to zero (e.g., Fig. 14 and corresponding description thereof). Accordingly, since Kawamoto as modified by Watson teaches/suggests acquiring the corrected data set comprises minimizing the phase difference between periodic signals, Kawamoto as modified by Watson further teaches/suggests a width of the Lissajous figure is reduced by correcting the phase difference between the first waveform and the second waveform (e.g., relative to an uncorrected first and second pulse wave/data set). 

Response to Arguments
With respect to eligibility under 35 U.S.C. 101, Applicant's arguments (e.g., Remarks, pgs. 7-12) have been considered. However, because the scope of the claims is unclear, particularly the newly-added "wherein" clause as discussed above with respect to rejections under 35 U.S.C. 112(b), the broadest reasonable interpretation (BRI) of the claims is additionally unclear. It is essential that the BRI of the claim be established prior to examining a claim for eligibility. See MPEP 2106(II). Since it is unclear how said limitation affects the subject matter eligibility analysis (e.g., whether or not the limitation actually requires any additional steps to be performed, is part of the abstract idea, amounts to a practical application or significantly more, etc.), the subject matter eligibility analysis cannot be completed without clarification of the newly added limitation.

Applicant's remaining arguments have been fully considered but they are not persuasive.
With respect to claim 1, Applicant submits, "[There] is no factual substantiation that the 'arm' includes a 'wrist'" (Remarks, pg. 12). Applicant submits this argument is pertinent to amended claims 4 and 7 as well (Remarks, pg. 13). 
The examiner respectfully disagrees. The term "arm" is commonly used to refer to an entire upper limb/extremity, which includes the wrist (see "Arm" article mailed herewith). Accordingly, one of ordinary skill in the art would readily appreciate the term "arm" as utilized by Watson encompasses at least the wrist, and/or the lower portion of the forearm commonly called the wrist (i.e., where one wears a wristwatch). Alternatively/Additionally, Park more explicitly teaches both the wrist and fingertip as suitable locations for measuring signals, such as PPG signals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791